
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33



SECURITY AGREEMENT


DATE:   July 26, 2002    
PARTIES:
 
Excel Bank Minnesota
5050 France Avenue
Edina, MN 55410
 
("Secured Party")
 
 
August Technology Corporation
4900 West 78th Street
Bloomington, MN 55435
Taxpayer Number: 41-1729485
Organizational Charter Number: 7N-863
 
("Debtor")

AGREEMENTS:

        IN CONSIDERATION of one dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Grant of Security Interest and Collateral.    In order to secure
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor may now or at any time hereafter owe to
Secured Party whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it arises under or is evidenced by this
Security Agreement or any other present or future instrument or agreement or by
operation of law, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several (all such debts,
liabilities and obligations and any amendments, extensions, renewals or
replacements thereof are herein collectively referred to as the "Obligations"),
Debtor hereby grants Secured Party a security interest (the "Security Interest")
in all of Debtor's property (the "Collateral"), including without limitation the
following:

        (a)    Inventory and Goods:    All inventory of Debtor, whether now
owned or hereafter acquired and wherever located and other tangible personal
property held for sale or lease or furnished or to be furnished under contracts
of service or consumed in Debtor's business, and all goods of Debtor, whether
now owned or hereafter acquired and wherever located, including without
limitation all computer programs embedded in goods, and all other Inventory and
Goods, as each such term may be defined in the Uniform Commercial Code as in
effect in the state of Minnesota from time to time (the "UCC"), of the Debtor,
whether now owned or hereafter acquired;

        (b)    Equipment:    All equipment of Debtor, whether now owned or
hereafter acquired and wherever located, including but not limited to all
present and future equipment, machinery, tools, motor vehicles, trade fixtures,
furniture, furnishings, office and recordkeeping equipment and all goods for use
in Debtor's business, and all other Equipment (as such term may be defined in
the UCC) of the Debtor, whether now owned or hereafter acquired, together with
all parts, equipment and attachments relating to any of the foregoing;

        (c)    Accounts, Contract Rights and Other Rights to Payment:    Each
and every right of Debtor to the payment of money, whether such right to payment
now exists or hereafter arises, whether such right to payment arises out of a
sale, lease, license, assignment or other disposition of goods or other property
by Debtor, out of a rendering of services by Debtor, out of a loan by Debtor,
out of the overpayment of taxes or other liabilities of Debtor, or otherwise
arises under any contract or agreement, whether such right to payment is or is
not already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any of

--------------------------------------------------------------------------------




the property of such account debtor or other obligor; all including but not
limited to all present and future debt instruments, chattel papers, accounts,
license fees, contract rights, loans and obligations receivable and tax refunds,
and all other Accounts (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

        (d)    Instruments:    All instruments, chattel paper, letters of credit
or other documents of Debtor, whether now owned or hereafter acquired, including
but not limited to promissory notes, drafts, bills of exchange and trade
acceptances; all rights and interests of Debtor, whether now existing or
hereafter created or arising, under leases, licenses or other contracts, and all
other Instruments (as such term may be defined in the UCC) of the Debtor,
whether now owned or hereafter acquired;

        (e)    Deposit Accounts and Investment Property:    All right, title and
interest of Debtor in all deposit and investment accounts maintained with any
bank, savings and loan association, broker, brokerage, or any other financial
institution, together with all monies and other property deposited or held
therein, including, without limitation, any checking account, savings account,
escrow account, savings certificate and margin account, and all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts, and commodity accounts, and all other Deposit
Accounts and Investment Property (as each such term may be defined in the UCC)
of the Debtor, whether now owned or hereafter acquired;

        (f)    General Intangibles:    All general intangibles of Debtor,
whether now owned or hereafter acquired, including, but not limited to,
applications for patents, patents, copyrights, trademarks, trade secrets, good
will, tradenames, customer lists, permits and franchises, software, and the
right to use Debtor's name, and any and all membership interests, governance
rights, and financial rights in each and every limited liability company, and
all payment intangibles, and all other General Intangibles (as such term may be
defined in the UCC) of the Debtor, whether now owned or hereafter acquired;

        (g)    Chattel Paper:    All Chattel Paper (as such term may be defined
in the UCC) of the Debtor, whether tangible or electronic, and whether now owned
or hereafter acquired; and

        (h)    Documents, Embedded Software, Etc.:    All of Debtor's rights in
promissory notes, documents, embedded software, letter of credit rights and
supporting obligations (and security interests and liens securing them) (as any
such term may be defined in the UCC) whether now owned or hereafter acquired;

together with all substitutions and replacements for and products of any of the
foregoing property and proceeds of any and all of the foregoing property and, in
the case of all tangible Collateral, together with (i) all accessories,
attachments, parts, equipment, accessions, repairs and embedded software, now or
hereafter attached or affixed to or used in connection with any such goods,
(ii) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods, and (iii) all books and records of Debtor.

        2.    Representations, Warranties and Agreements.    Debtor represents,
warrants and agrees that:

        (a)  Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Minnesota. This Security Agreement
has been duly and validly authorized by all necessary corporate action. Debtor
has full power and authority to execute this Agreement, to perform Debtor's
obligations hereunder and to subject the Collateral to the Security Interest.
Debtor's taxpayer identification number and organizational charter number are
the numbers shown at the beginning of this Agreement.

        (b)  The Collateral will be used primarily for business purposes.

2

--------------------------------------------------------------------------------




        (c)  Debtor's chief place of business is located at the address shown at
the beginning of this Agreement. Debtor's records concerning its accounts and
contract rights are kept at such address. The Collateral is located at the
address shown at the beginning of this Agreement. Debtor will give at least
30 days' advance written notice to Secured Party of any change in Debtor's
jurisdiction of organization or chief place of business and any change in or
addition of any Collateral location.

        (d)  Except as otherwise provided in that certain Revolving Credit
Agreement, dated as of the date hereof, between Secured Party and Debtor (the
"Loan Agreement"), Debtor has (or will have at the time Debtor acquires rights
in Collateral hereafter arising) and will maintain absolute title to each item
of Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest, and will defend the Collateral against all claims
or demands of all persons other than Secured Party.

        (e)  Except as otherwise provided in the Loan Agreement, Debtor will not
sell or otherwise transfer or dispose of the Collateral or any interest therein.

        (f)    Debtor will not permit any tangible Collateral to be located in
any state (and, if a county filing is required, in any county) in which a
financing statement covering such Collateral is required to be, but has not in
fact been, filed.

        (g)  All rights to payment and all instruments, documents, chattel
papers and other agreements constituting or evidencing Collateral are (or will
be when arising or issued) the valid, genuine and legally enforceable
obligation, subject to no defense, set-off or counterclaim (other than those
arising in the ordinary course of business) of each account debtor or other
obligor named therein or in Debtor's records pertaining thereto as being
obligated to pay such obligation. Debtor will not agree to any modification,
amendment or cancellation of any such obligation without Secured Party's prior
written consent except discounts provided by Debtor in the ordinary course of
business, and will not subordinate any such right to payment to claims of other
creditors of such account debtor or other obligor.

        (h)  Debtor will keep all tangible Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof.

        (i)    Except as otherwise provided in the Loan Agreement, Debtor will
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest.

        (j)    Debtor will promptly notify Secured Party of any material loss of
or damage to any Collateral or of any adverse change in the prospect of payment
of any material sums due on or under any instrument, chattel paper, account or
contract right constituting Collateral.

        (k)  Debtor will if Secured Party at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Secured Party any instrument, document or chattel paper constituting
Collateral, duly endorsed or assigned by Debtor to Secured Party.

        (l)    Debtor will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, and such
other risks and in such amounts as Secured Party may reasonably request, with
any loss payable to Secured Party to the extent of its interest.

        (m)  Debtor hereby authorizes the filing of such financing statements as
Secured Party may deem necessary or useful to be filed in order to perfect the
Security Interest and, if any Collateral is covered by a certificate of title,
Debtor will from time to time execute such documents as may be required to have
the Security Interest properly noted on a certificate of title. In addition,
Debtor authorizes Secured Party to file from time to time such financing
statements against the

3

--------------------------------------------------------------------------------




Collateral described as "all personal property" or "all assets" or the like as
Secured Party deems necessary or useful to perfect the Security Interest.

        (n)  Debtor will pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys' fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction or
enforcement of the Security Interest or the execution or creation, continuance
or enforcement of this Security Agreement or any or all of the Obligations.

        (o)  Debtor will take all such actions as Secured Party may reasonably
request to permit the Secured Party to establish and perfect the Security
Interest in all jurisdictions Secured Party deems necessary. Without in any way
limiting the generality of the foregoing, Debtor will execute, deliver or
endorse any and all instruments, documents, assignments, security agreements and
other agreements and writings which Secured Party may at any time reasonably
request in order to secure, protect, perfect or enforce the Security Interest
and Secured Party's rights under this Security Agreement.

        (p)  Debtor will not use or keep any Collateral, or permit it to be used
or kept, for any unlawful purpose or in violation of any federal, state or local
law, statute or ordinance.

If Debtor at any time fails to perform or observe any of the foregoing
agreements, immediately upon the occurrence of such failure, without notice or
lapse of time, Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party's option, in Secured Party's own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, and the procurement of
repairs, transportation or insurance); and, except to the extent that the effect
of such payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys' fees) incurred by Secured Party in connection
with or as a result of Secured Party's performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations. To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by Debtor under this Section 2.

        3.    Lock Box; Collateral Account.    If Secured Party so requests at
any time after the occurrence of an Event of Default (as defined in Section 7 of
this Agreement), Debtor will direct each of its account debtors to make payments
due under the relevant account or chattel paper directly to a special lock box
to be under the control of Secured Party (the "Lock Box"). Debtor hereby
authorizes and directs Secured Party to deposit into a special collateral
account to be established and maintained with Secured Party (the "Collateral
Account") all checks, drafts, and cash payments received in the Lock Box. All
deposits in the Collateral Account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligation. At its option, Secured Party
shall, at any time, apply finally collected funds on deposit in the Collateral
Account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance. If a Lock Box is so established, Debtor agrees that it will promptly
deliver to Secured Party,

4

--------------------------------------------------------------------------------


for deposit into the Lock Box, all payments on accounts and chattel paper
received by it. All such payments shall be delivered to Secured Party in the
form received (except for Debtor's endorsement where necessary). Until so
deposited, all such payments on accounts and chattel paper received by Debtor
shall be held in trust by Debtor for and as the property of Secured Party and
shall not be commingled with any funds or property of Debtor.

        4.    Account Verification and Collection Rights of Secured
Party.    Secured Party shall have the right to verify any accounts in the name
of Debtor or in Secured Party's own name; and Debtor, whenever requested, shall
furnish Secured Party with duplicate statements of the accounts, which
statements may be mailed or delivered by Secured Party for that purpose. Whether
or not Secured Party exercises its rights under Section 3 of this Agreement,
Secured Party may at any time (whether before or after the occurrence of an
Event of Default) notify any account debtor or any other person obligated to pay
any amount due, that such chattel paper, account or other right to payment has
been assigned or transferred to Secured Party for security and shall be paid
directly to Secured Party. If Secured Party so requests at any time (whether
before or after the occurrence of an Event of Default), Debtor will so notify
such account debtors and other obligors in writing and will indicate on all
invoices to such account debtors or other obligors that the amount due is
payable directly to Secured Party. At any time after Secured Party or Debtor
gives such notice to an account debtor or other obligor, Secured Party may (but
need not), in Secured Party's own name or in Debtor's name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, any such chattel paper, account or other right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor.

        5.    Assignment of Insurance.    Debtor hereby assigns to Secured
Party, as additional security for the payment of the Obligations, any and all
moneys (including but not limited to proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of Debtor
under or with respect to, any and all policies of insurance covering the
Collateral, and Debtor hereby directs the issuer of any such policy to pay any
such moneys directly to Secured Party. Both before and after the occurrence of
an Event of Default, Secured Party may (but need not), in Secured Party's own
name or in Debtor's name, execute and deliver proofs of claim, receive all such
moneys, endorse checks and other instruments representing payment of such
moneys, and adjust, litigate, compromise or release any claim against the issuer
of any such policy. Notwithstanding the foregoing, Debtor shall be entitled to
use any such insurance proceeds to repair or replace any Collateral so long as
no Default (as defined in the Loan Agreement) or Event of Default (as defined in
the Loan Agreement) then exists.

        6.    Right to Offset.    Nothing in this Agreement shall be deemed a
waiver or prohibition of Secured Party's right of banker's lien, offset, or
counterclaim, which right Debtor hereby grants to Secured Party.

        7.    Events of Default.    The occurrence of any Event of Default, as
defined in Section 10.1 of the Loan Agreement, shall constitute an Event of
Default hereunder.

        8.    Remedies Upon Event of Default.    Upon the occurrence of an Event
of Default and at any time thereafter until such Event of Default is cured to
the written satisfaction of Secured Party, Secured Party may exercise any one or
more of the rights or remedies set forth in Section 10.2 of the Loan Agreement.
All rights and remedies of Secured Party shall be cumulative and may be
exercised singularly or concurrently, at Secured Party's option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

        9.    Other Personal Property.    If at the time Secured Party takes
possession of any tangible Collateral, any goods, papers or other properties of
Debtor, not affixed to or constituting a part of such Collateral, are located or
to be found upon or within such Collateral, Debtor agrees to notify Secured
Party in writing of that fact, describing the property so located or to be
found, within 7 calendar days

5

--------------------------------------------------------------------------------


after the date on which Secured Party took possession. Unless and until Secured
Party receives such notice from Debtor, Secured Party shall not be responsible
or liable to Debtor for any action taken or omitted by or on behalf of Secured
Party with respect to such property without actual knowledge of the existence of
any such property or without actual knowledge of the fact that it was located or
to be found upon such Collateral.

        10.    Amendment; Waivers.    This Agreement can be waived, modified,
amended, terminated or discharged, and the Security Interest can be released,
only explicitly in a writing signed by Secured Party and Debtor. A waiver shall
be effective only in the specific instance and for the specific purpose given.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any of Secured Party's rights or remedies.

        11.    Notices.    All notices to be given to Debtor shall be deemed
sufficiently given if mailed by registered or certified mail, postage prepaid,
or delivered to Debtor at Debtor's address set forth above or at the most recent
address shown on Secured Party's records.

        12.    Miscellaneous.    Secured Party's duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and Secured Party need not otherwise preserve,
protect, insure or care for any Collateral. Secured Party shall not be obligated
to preserve any rights Debtor may have against prior parties, to realize on the
Collateral at all or in any particular manner or order, or to apply any cash
proceeds of Collateral in any particular order of application. This Agreement
shall be binding upon and inure to the benefit of Debtor and Secured Party and
their respective representatives, successors and assigns and shall take effect
when signed by Debtor and delivered to Secured Party, and Debtor waives notice
of Secured Party's acceptance hereof. This Agreement shall be governed by the
internal laws of the State of Minnesota, without giving effect to the conflicts
of laws principles thereof.

(The signature page follows.)

6

--------------------------------------------------------------------------------

        THE PARTIES have executed this Security Agreement the day and year first
above written.

Secured Party:   EXCEL BANK MINNESOTA
 
 
By:
 


--------------------------------------------------------------------------------

Its Vice President
Debtor:
 
AUGUST TECHNOLOGY CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

        Its

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33



SECURITY AGREEMENT
